DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 1/13/2021, in which claims 1, 6, and 11 was amended, claims 18 - 20 was added, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot in view of new ground of rejection necessitated by the amendment.

New Matter
6.	The amendment filed 1/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment in claim 1 “determining a compression weight based on a combination of each hardware specification and the network environment specification”, in claim 18 “determining a first product of a respective first value corresponding to each hardware specification; determining a second product of a second value corresponding to the network connection mode of the client device and a third value corresponding to an upload bandwidth of the client device; and dividing the first product by the second product”, and in claim 20 determining a first product of the first value, the second value, and the third value; determining a second product of the fourth value and the fifth value; and determining, as the compression weight, a quotient by dividing the first product by the second product”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 recites “determining a compression weight based on a combination of each hardware specification and the network environment specification”. There is insufficient antecedent basis for this limitation in the claim.

	Claim 18 recites “determining a first product of a respective first value corresponding to each hardware specification; determining a second product of a second value corresponding to the network connection mode of the client device and a third value corresponding to an upload bandwidth of the client device; and dividing the first product by the second product”. There is insufficient antecedent basis for this limitation in the claim
Claim 20 recites “determining a first product of the first value, the second value, and the third value; determining a second product of the fourth value and the fifth value; and determining, as the compression weight, a quotient by dividing the first product by the second product”. There is insufficient antecedent basis for this limitation in the claim.
	Upon further review of the applicant’s specification, the specification does not provide any embodiment for this claimed limitation, therefore, examiner cannot ascertain the metes and bound of the feature claimed.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	Claims 1 - 3, 6 - 8, 11 – 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0134723 A1), in view of Agrawal et al (US 2011/0238737 A1), in view of Guo et al (US 2006/0195464 A1), and further in view of Mega et al (US 2007/0104118 A1).
As per claim 1, Gupta et al (US 2016/0134723 A1) discloses,
A computer-implemented method for data storage (para.[0025]; “data storage devices for storing data associated with the web services”).
the method comprising: obtaining for transmission from a client device to a database server, service data of a user (para.[0040]; “receive a request for a web-service data operation” and para.[0045]; “the apparatus 500 is a web client 502. The web client 502 may include a web services request transmitter 504 configured to send a request for a web-service data operation over a network”). 
determining a compression threshold on which selection of a target object for performing data compression is based (para.[0042]; “ACM 308 determines the network statistics and calculates the data size threshold” and para.[0044]; “compression determination unit 410 may then determine whether to compress data associated with the web-service operation in response to the data size threshold”).
	Gupta does not specifically disclose wherein the target object for performing data compression comprises a client device or a database server and when the compression weight is greater than a predetermined value, performing data compression on the service data at the client device to generate compressed data of the service data, and sending the compressed data to the database server, or when the compression weight is less than or equal to the predetermined value, sending, by the client device, the service data to the database server so that the database server performs data compression on the service data to generate the compressed data.
	However, Agrawal et al (US 2011/0238737 A1) in an analogous art discloses,
wherein the target object for performing data compression comprises the client device or the database server (para.[0050]; “data being stored on server 120 would be compressed on the client-end or on the server-end”). 
and when the compression weight is greater than the compression threshold, performing data compression on the service data at the client device to generate compressed data of the service data, and sending the compressed data to the database server (para.[0049]; “when an object is received, compression may be performed at the client 110 if the CPU utilization of the client 110 is below a threshold”).
or when the compression weight is less than or equal to the compression threshold, sending, by the client device, the service data to the database server so that the database server performs data compression on the service data to generate the compressed data (para.[0049]; “compression can be performed at the server 120 if the CPU utilization exceeds the threshold”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Agrawal into Gupta to store large volume of data on the cloud for reducing network or hardware latency that may arise during data processing.
	Neither Gupta nor Agrawal specifically disclose obtaining (i) a hardware specification for each of one or more hardware components of the client device and (ii) a network environment specification identifying a network connection mode of the client device, wherein the hardware specification for at least one of the one or more hardware components comprises a static characteristic of the hardware component that remains constant during operation of the client device.
However, Guo et al (US 2006/0195464 A1) in an analogous art discloses,
obtaining (i) a hardware specification for each of one or more hardware components of the client device (para.[0038]; “Dynamic compression module 212 includes one or more of a network bandwidth monitor 312, a compression algorithm selector 314, a compression expense calculator 316, a client device evaluator 318, and a data compressor”, and para.[0044]; “Client device evaluator 318 is configured to evaluate characteristics associated with a client device”, where characteristics associated with a client device is “hardware specification” of the client device).
and (ii) a network environment specification identifying a network connection mode of the client device (para.[0038]; “Dynamic compression module 212 includes one or more of a network bandwidth monitor 312, a compression algorithm selector 314, a compression expense calculator 316, a client device evaluator 318, and a data compressor”). 
wherein the hardware specification for at least one of the one or more hardware components comprises a static characteristic of the hardware component that remains constant during operation of the client device (para.[0047]; “Client statistics reporter 414 is configured to determine and/or maintain dynamic and/or static statistics associated with client device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Guo into the combine teaching of Gupta and Agrawal to computing necessary parameter for determining when and how to transmit data over network for improving system performance and secure transmission of data.
	Neither Gupta nor Agrawal nor Guo specifically disclose determining a compression weight based on a combination of each hardware specification and the network environment specification, wherein the compression weight is positively correlated with each hardware specification, and the compression weight is negatively correlated with the network environment specification.
	However, Mega et al (US 2007/0104118 A1) in an analogous art discloses,
determining a compression weight based on a combination of each hardware specification and the network environment specification (para.[0037]; “determines (at block 208) from the network performance table 22 the network performance 54 (FIG. 3) for the target node indicated in field 52 and determines (at block 210) from the compression performance table 26 the compression performance 78 for the source node”). 
wherein the compression weight is positively correlated with each hardware specification (para.[0038]; “If (at block 216) the determined compression performance value for the data subject to compression is greater than the result of the equation”).
and the compression weight is negatively correlated with the network environment specification (para.[0040]; “as the network performance decreases, then compression is more likely to be used because the compression performance requirement threshold is lower”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mega into the combine teaching of Gupta, Agrawal, and Guo to determine compression type to be used when transmitting data over the network for improving the performance of the system by maximizing the bandwidth usage and eliminate unnecessary data compression that may not require when there is more than enough resources to transmit the data.

As per claim 2, the rejection of claim 1 is incorporated and further Guo et al (US 2006/0195464 A1) discloses,
wherein performing data compression on the service data at the client device comprises: performing lossless compression on the service data to generate a compressed packet from which the service data is recoverable; or determining, as the compressed data, a hash value of the service data (Fig.9 #908; “APPLY LOSSLESS COMPRESSION” and para.[0006]; “compress data before transmitting it over a network based, at least in part, on available network bandwidth ……..server system may dynamically select one of multiple compression algorithms based”).
	Claim 2 depends on claim 1, thus, the motivation of claim 1 is applied to claim 2.

As per claim 3, the rejection of claim 1 is incorporated and further Agrawal et al (US 2011/0238737 A1) discloses,
wherein sending the service data to the database server comprises: sending the service data and a compression identifier to the database server, wherein the compression identifier requests the database server to perform data compression on the service data (para.[0049]; “compression can be performed at the server 120 if the CPU utilization exceeds the threshold”).
	Claim 3 depends on claim 1, thus, the motivation of claim 1 is applied to claim 3.

Claims 6 - 8 are non-transitory computer-readable medium claim corresponding to method claims 1 - 3 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 - 3 respectively above.

Claims 11 - 13 are system claim corresponding to method claims 1 - 3 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 - 3 respectively above.

As per claim 16, the rejection of claim 1 is incorporated and further Guo et al (US 2006/0195464 A1) discloses,
wherein the hardware specification for each of the one or more hardware components comprises a quantity of processors installed on the client device (Fig.9 #908; “APPLY LOSSLESS COMPRESSION” and para.[0044]; “evaluate characteristics associated with a client device to which data is to be transmitted”, thus, characteristics associated with a client device inherently includes “quantity of processors” ).
	Claim 16 depends on claim 1, thus, the motivation of claim 1 is applied to claim 16.

9.	Claims 4 – 5, 9 – 10, and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0134723 A1), in view of Agrawal et al (US 2011/0238737 A1), in view of Guo et al (US 2006/0195464 A1), in view of Mega et al (US 2007/0104118 A1), and further in view of Zhang (US 2019/0146946 A1)
As per claim 4, the rejection of claim 1 is incorporated, Gupta et al (US 2016/0134723 A1), Agrawal et al (US 2011/0238737 A1), Guo et al (US 2006/0195464 A1), and Mega et al (US 2007/0104118 A1) does not disclose receiving, from the database server, a hash value corresponding to the compressed data.
	However, Zhang (US 2019/0146946 A1) in an analogous art discloses,
further comprising receiving, from the database server, a hash value corresponding to the compressed data (para.[0023]; “querying, in an archived file hash table, a hash value of a compressed package file”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhang into the combine teaching of Gupta, Agrawal, Guo, and Mega to archive data stored in the blockchain store for recovery of fail data thereby improve the efficiency and availability of the data.

As per claim 5, the rejection of claim 4 is incorporated and further Zhang (US 2019/0146946 A1) discloses,
further comprising: sending a query request comprising the hash value to the database server, the query request being configured to request the database server obtain the compressed data corresponding to the hash value through a query based on the hash value; receiving the compressed data from the database server; and decompressing the compressed data to obtain the service data (para.[0014]; “querying, in an archived file hash table, a hash value of a compressed package file corresponding to the height value, according to the height value ……….when the folder named with the hash value is queried, accessing, under the historical data directory, the block data under the folder named with the hash value for querying”).

Claims 9 - 10 are non-transitory computer-readable medium claim corresponding to method claims 4 - 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 4 - 5 respectively above.

Claims 14 - 15 is a system claim corresponding to method claims 4 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 4 - 5 respectively above.

10.	 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0134723 A1), in view of Agrawal et al (US 2011/0238737 A1), in view of Mega et al (US 2007/0104118 A1), and further in view of Amdahl (US 8,417,833 B1).
As per claim 17, the rejection of claim 1 is incorporated, Gupta et al (US 2016/0134723 A1), Agrawal et al (US 2011/0238737 A1), Guo et al (US 2006/0195464 A1), and Mega et al (US 2007/0104118 A1) does not disclose wherein the network environment specification indicates whether the client device is connected to a network via a wired connection.
However, Amdahl (US 8,417,833 B1) in an analogous art discloses,
wherein the network environment specification indicates whether the client device is connected to a network via a wired connection (col.9 lines 43 – 46; “select the initial compression mode based on a bandwidth of the network connection, a Round Trip Time (RTT) for the network connection, or the network connection type”, thus, connection type is interpreted as “connected to a network via a wired connection”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Amdahl into the combine teaching of Gupta, Agrawal, Guo, and Mega to identify attribute of client device that will improve the compression of data when transmitting the data over the network for maximizing system resources utilization.

11.	Claim 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0134723 A1), in view of Agrawal et al (US 2011/0238737 A1), in view of Mega et al (US 2007/0104118 A1), and further in view of Amdahl (US 8,417,833 B1).
As per claim 18, the rejection of claim 1 is incorporated, Gupta et al (US 2016/0134723 A1), Agrawal et al (US 2011/0238737 A1), Guo et al (US 2006/0195464 A1), and Mega et al (US 2007/0104118 A1) does not disclose wherein determining the compression weight based on the combination of each hardware specification and the network environment specification comprises: determining a first product of a respective first value corresponding to each hardware specification; determining a second product of a second value corresponding to the network connection mode of the client device and a third value corresponding to an upload bandwidth of the client device; and dividing the first product by the second product..
However, Heavens et al (US 6,433,710 B1) in an analogous art discloses,
wherein determining the compression weight based on the combination of each hardware specification and the network environment specification comprises: determining a first product of a respective first value corresponding to each hardware specification; determining a second product of a second value corresponding to the network connection mode of the client device and a third value corresponding to an upload bandwidth of the client device; and dividing the first product by the second product (col.1 lines 66 – 67; “compressing a dataset which is dependent on a plurality of parameters” and col.2 lines 1 – 8; “forming a plurality of sets of weights, one set for each parameter, from an initial guess for the parameters, multiplying all the data in the dataset by each set of weights in turn and summing the products in each case to give compressed data for estimating the parameters, the number of compressed data being equal to the number of parameters”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Heavens into the combine teaching of Gupta, Agrawal, Guo, and Mega to  estimate plurality of parameters on which a dataset is dependent.

As per claim 19, the rejection of claim 18 is incorporated and further Guo et al (US 2006/0195464 A1) discloses,
wherein the hardware specification for each of the one or more hardware components of the client device comprises a number of processors of the client device, an operating frequency of each processor of the client device, and an amount of memory of the client device (para.[0047]; “Client processor speed is one example of a static value that may be maintained and reported by client statistics reporter 414. Client statistics reporter 414 may also determine and report dynamic statistics, which may include, but are not limited to, current available storage, current available memory, and current CPU load”).  

As per claim 20, the rejection of claim 1 is incorporated, Guo et al (US 2006/0195464 A1) further discloses,
wherein determining the compression weight based on the combination of each hardware specification and the network environment specification (para.[0038]; “Dynamic compression module 212 includes one or more of a network bandwidth monitor 312, a compression algorithm selector 314, a compression expense calculator 316, a client device evaluator 318, and a data compressor”). 
comprises: identifying a first value corresponding to a number of processors of the client device; identifying a second value corresponding to an amount of memory of the client device; identifying a third value corresponding to an operating frequency of each processor (para.[0047]; “Client processor speed is one example of a static value that may be maintained and reported by client statistics reporter 414. Client statistics reporter 414 may also determine and report dynamic statistics, which may include, but are not limited to, current available storage, current available memory, and current CPU load”).  
identifying a fourth value corresponding to the network connection mode of the client device; identifying a fifth value corresponding to an upload bandwidth of the client device (para.[0039]; “Network bandwidth monitor 312 is configured to monitor the overall available network bandwidth and/or to monitor the available network bandwidth between server system 300 and one or more specific client devices”). 
	Gupta et al (US 2016/0134723 A1), Agrawal et al (US 2011/0238737 A1), Guo et al (US 2006/0195464 A1), and Mega et al (US 2007/0104118 A1) does not disclose determining a first product of the first value, the second value, and the third value; determining a second product of the fourth value and the fifth value; and determining, as the compression weight, a quotient by dividing the first product by the second product.
However, Heavens et al (US 6,433,710 B1) in an analogous art discloses,
determining a first product of the first value, the second value, and the third value; determining a second product of the fourth value and the fifth value; and determining, as the compression weight, a quotient by dividing the first product by the second product (col.1 lines 66 – 67; “compressing a dataset which is dependent on a plurality of parameters” and col.2 lines 1 – 8; “forming a plurality of sets of weights, one set for each parameter, from an initial guess for the parameters, multiplying all the data in the dataset by each set of weights in turn and summing the products in each case to give compressed data for estimating the parameters, the number of compressed data being equal to the number of parameters”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Heavens into the combine teaching of Gupta, Agrawal, Guo, and Mega to  estimate plurality of parameters on which a dataset is dependent.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Method and system for selecting a data compression technique for data transfer through a data network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/9/2021